      Case 3:19-cv-00363 Document 1 Filed on 10/31/19 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

MICHAEL L. JESTER and BRENDA                      §
JESTER,                                           §
                                                  §
       Plaintiffs,                                §
                                                  §      CIVIL ACTION No. 3:19-cv-363
v.                                                §
                                                  §
VOYAGER INDEMNITY                                 §
INSURANCE COMPANY and                             §
RICHARD SYDNOR,                                   §
                                                  §
       Defendants.

                                      NOTICE OF REMOVAL

       Defendant Voyager Indemnity Insurance Company (“Voyager Indemnity”) files this

Notice of Removal against Plaintiffs Michael L. Jester and Brenda Jester (“Plaintiffs”) pursuant

to 28 U.S.C. §§ 1441 and 1446, as follows:

                                    I.        INTRODUCTION

       1.        This case is removable because there is complete diversity between the parties in

this litigation and the matter in controversy exceeds $75,000.00.

                        II.        COMMENCEMENT AND SERVICE

       2.        On September 20, 2019, Plaintiffs commenced this action by filing an Original

Petition in the 405th Judicial District Court of Galveston County, Texas, styled Cause No. 19-

CV-1825, Michael L. Jester, et al. v. Voyager Indemnity Insurance Company, et al.1

       3.        Defendant Richard Sydnor received the petition and citation through personal

service on October 1, 2019.2



       1
           See Ex. B-1, Plaintiffs’ Original Petition.
       2
           See Ex. A, Executed Process, at p. 3.
                                                   -1-
      Case 3:19-cv-00363 Document 1 Filed on 10/31/19 in TXSD Page 2 of 6



       4.      According to a return of service filed by Plaintiffs on October 24, 2019, copies of

the petition and citation were delivered to Voyager Indemnity’s statutory agent for service of

process—the Texas Commissioner of Insurance—on September 27, 2019.3 As of the filing of

this Notice of Removal, Voyager Indemnity has not received the petition or citation from the

Texas Commissioner of Insurance.

       5.      Richard Sydnor filed an answer in state court on October 28, 2019.4 Voyager

Indemnity filed an answer in state court on October 30, 2019.5

       6.      This Notice of Removal is filed within thirty days of the receipt, through service

or otherwise, of Plaintiff’s Original Petition, and is timely filed under 28 U.S.C. § 1446(b)(1).6

This Notice of Removal is also filed within one year of the commencement of this action, and is

thus timely pursuant to 28 U.S.C. § 1446(c).

                         III.       GROUNDS FOR REMOVAL

       7.      Voyager Indemnity is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                        IV.        DIVERSITY OF CITIZENSHIP

       8.      This is an action with complete diversity of citizenship between the Plaintiffs and

Defendants.


       3
         See Ex. A, at p. 6.
       4
         See Ex. B-2, Defendant Richard Sydnor’s Original Answer.
       5
         See Ex. B-3, Defendant Voyager Indemnity’s Original Answer.
       6
         See Ex. A; see also Barrackman v. Banister, No. H-06-3622, 2007 WL 189378, at *2
(S.D. Tex. Jan. 22, 2007) (“the time for removal runs from the receipt [of notice of service] by
the named defendant after transmission from the statutory agent”); Blum’s Furniture Co. v.
Certain Underwriters at Lloyds London, No. H-09-3479, 2009 WL 5062086, at *1 (S.D. Tex.
Dec. 16, 2009) (“When service is effected on a statutory agent, the removal period begins when
the defendant actually receives the process, not when the statutory agent receives process.”).
Voyager Indemnity has not yet received notice of service from the Commissioner.
                                               -2-
       Case 3:19-cv-00363 Document 1 Filed on 10/31/19 in TXSD Page 3 of 6



        9.     Plaintiffs are citizens of Texas.7

        10.    Defendant Voyager Indemnity is a foreign insurance company.8

        11.    Defendant Richard Sydnor is a citizen of Georgia.9

        12.    No change of citizenship has occurred for the parties since commencement of the

state court action. Accordingly, diversity of citizenship exists among the remaining parties to the

litigation.

                         V.         AMOUNT IN CONTROVERSY

        13.    In the Fifth Circuit, a defendant who is served with a pleading requesting an

indeterminate amount of damages has two options. The defendant may (1) remove the case

immediately, if it can reasonably conclude that the amount in controversy exceeds $75,000.00, or

(2) the defendant may wait until the plaintiff expressly pleads that the amount in controversy

exceeds that amount or serves some “other paper” indicating that the amount in controversy

exceeds that amount. 28 U.S.C. §§ 1446(b)(3), (c)(3)(A); Bosky v. Kroger Texas LP, 288 F.3d

208, passim (5th Cir. 2002).

        14.    Here, this case became removable upon Voyager Indemnity’s actual receipt of

Plaintiffs’ Original Petition on October 1, 2019, wherein Plaintiffs asserted that they seek

monetary relief over $200,000.00.10 Thus, Plaintiffs’ Original Petition establishes that the total

amount in controversy in the action exceeds the sum of $75,000.00, and this Court has

jurisdiction pursuant to 28 U.S.C. § 1332.




        7
         See Ex. B-1, ¶ 2; Ex. G-1, Accurint Comprehensive Address Report, at p. 2
(demonstrating that Plaintiffs have been domiciled in Texas since at least November 2003).
      8
        See Ex. B-1, ¶ 3.
      9
         See Ex. B-1, ¶ 4; Ex. G-2, Accurint Comprehensive Address Report, at p. 2
(demonstrating that Mr. Sydnor has been domiciled in Georgia since at least May 2015).
      10
         See Ex. B-1, ¶ 5.
                                                    -3-
       Case 3:19-cv-00363 Document 1 Filed on 10/31/19 in TXSD Page 4 of 6



                                        VI.       VENUE

        15.      Venue lies in the Southern District of Texas, Galveston Division, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a), because Plaintiffs filed the state court action in this judicial

district and division.

                            VII.        CONSENT TO REMOVAL

        16.      Defendant Richard Sydnor consents to Voyager Indemnity’s removal of this

action.11

                                      VIII.       NOTICE

        17.      Voyager Indemnity will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). Voyager Indemnity will also file with the clerk

of the state court, and will serve upon Plaintiffs’ counsel, a notice of the filing of this Notice of

Removal.

                           IX.         STATE COURT PLEADINGS

        18.      Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                      X.           EXHIBITS TO NOTICE OF REMOVAL

        19.      The following documents are attached to this Notice as corresponding numbered

exhibits:

                 A.      All Executed Process in this case;

                 B.      Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                         actions, third-party actions, interventions, and all answers to such

                         pleadings;



        11
             See Ex. H, Richard Sydnor’s Consent to Removal.
                                                 -4-
      Case 3:19-cv-00363 Document 1 Filed on 10/31/19 in TXSD Page 5 of 6



                      1.       Plaintiffs’ Original Petition;

                      2.       Defendant Richard Sydnor’s Original Answer;

                      3.       Defendant Voyager Indemnity Insurance Company’s Original

                               Answer;

              C.      Docket Sheet;

              D.      An index of matters being filed;

              E.      A list of all counsel of record, including addresses, telephone numbers,

                      and parties represented;

              F.      Civil Cover Sheet;

              G.      Affidavit of Brian A. Srubar;

                      1.       Accurint Comprehensive Address Report for Michael L. Jester and

                               Brenda Jester;

                      2.       Accurint Comprehensive Address Report for Richard Sydnor;

              H.      Richard Sydnor’s Consent to Removal.

                                  XI.        CONCLUSION

       WHEREFORE, Defendant Voyager Indemnity Insurance Company, pursuant to the

statutes cited herein, removes this action from the 405th Judicial District Court of Galveston

County, Texas to this Court.

Dated: October 31, 2019

                                                Respectfully submitted,

                                                MCDOWELL HETHERINGTON LLP

                                                By: /s/ Bradley J. Aiken
                                                   Bradley J. Aiken
                                                   State Bar No. 24059361
                                                   S.D. ID No. 975212

                                                  -5-
      Case 3:19-cv-00363 Document 1 Filed on 10/31/19 in TXSD Page 6 of 6



                                            Brian A. Srubar
                                            State Bar No. 24098460
                                            S.D. ID No. 3082622
                                        1001 Fannin Street, Suite 2700
                                        Houston, Texas 77002
                                        Telephone: 713-337-5580
                                        Facsimile: 713-337-8850
                                        brad.aiken@mhllp.com
                                        brian.srubar@mhllp.com

                                        Attorneys for Defendants Voyager Indemnity
                                        Insurance Company and Richard Sydnor


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served on
October 31, 2019, on the following counsel and parties of record by Certified Mail:

CM/RRR No. ___
Michael A. Downey
MOSTYN LAW
3810 West Alabama Street
Houston, Texas 77027
maddocketefile@mostynlaw.com

Attorneys for Plaintiffs



                                          /s/ Brian A. Srubar
                                           Brian A. Srubar




                                          -6-
